DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the opened inlet of each of a plurality of recesses with a width less than a maximum width of each of the plurality of recesses must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 requires that “an opened inlet of each of the plurality of recesses has a width less than a maximum width of an inner space of each of the recesses” but it is not clear exactly what this means.  The language of the specification includes the claimed language but there is no indication of where the ‘opened inlet’ is exactly either by description or drawing in order to determine as compared to the maximum width.  
Claim 7 requires that the electrodes contact the inner surfaces of the recesses – but it also requires a protective cover – it is not clear if the electrode actually contacts the inner surface or the cover does.

Claim Objections
Claim 5 objected to because of the following informalities:  it appears that “of the” is missing between “rest” and “recesses”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (WO2018-016131, 2019/0157049 used as translation).
Sato teaches a bath type processing apparatus comprising:
- a tube including a processing space for plural substrates, see Figs. 1 and 2, and related text,
- a partition wall extending in a longitudinal direction to provide a discharge space – see buffer wall 300 [0083], 
- a gas supply pipe to supply gas into the discharge space, see 232b [0084],
- a plurality of electrodes extending in the longitudinal direction of the tube and disposed outside the tube – see electrodes 269-271, which are accommodated in a plurality of recesses, see recesses into the circumference wall starting at 275, that extend in a longitudinal direction and are recessed inward.
	Regarding claims 2 and 3, the recesses are spaced apart circumferentially as depicted with an even space therebetween.  While the teachings do not explicitly teach any distance, it is well understood in the art of generating a plasma that the electrodes would be evenly spaced without a description otherwise.
Regarding claim 7, the teachings include a protective cover 275.
	Regarding claim 8, the gas supply pipe is outside of the partition wall (Fig. 3A).
	Regarding claims 9 and 10, the prior art includes the same arrangement of the partition wall relative to the recesses as claimed and, as noted, the gas pipe supplies process gas into the space held by the electrodes.
	Regarding claim 11, Sato teaches an RF power supply [0011], the use of such a power supply for particular setpoints and/or pulsation is an intended use of the apparatus and met by the teaching of the same structure.  It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sato.

	Further to claim 6, the ground electrode is 270 and the arguments of size and shape are further likewise applied.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715